Citation Nr: 1713017	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-21 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus (DMII), and as due to herbicide exposure.

2. Entitlement to service connection for supraventricular or valvular pulmonic stenosis, including as secondary to service-connected DMII, and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1973, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before an RO Decision Review Officer in February 2010, and at a Board hearing before the undersigned in August 2011.  Transcripts of both hearings are associated with the claims file.

The Board remanded this case in October 2011.  The case was subsequently returned to the Board and was remanded again for further development in January 2014 and September 2016.



FINDING OF FACT

1.  The Veteran has current hypertension associated with herbicide exposure in Vietnam.

2.  Supraventricular or valvular pulmonic stenosis was not caused or aggravated by a disease or injury in service or by a service connected disease or disability

CONCLUSION OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110, 1116 (West 2014).

2.  The criteria for service connection for supraventricular or valvular pulmonic stenosis have not been met.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. § 1110.  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his hypertension is due to exposure to herbicide agents, or, in the alternative, that hypertension is secondary to service-connected DMII.

Service treatment records are negative for complaints, findings, or diagnoses related to hypertension.  Post-service treatment records reveal that the Veteran has a current diagnosis of hypertension and has been consistently taking medication for treatment.  In a May 2005 VA examination addendum, the Veteran was noted to have a hemodynamically normal aortic and mitral valve and was diagnosed with borderline systolic hypertension, which the examiner opined was not related to his DMII.  However, medical records from Milford Hospital reflect that, since that time, he has been diagnosed as having hypertension and takes medication.

In a January 2012 VA examination, the examiner discounted herbicide agents as a cause for the Veteran's hypertension.  The examiner did not provide a clear opinion with respect to whether the disability had its onset during service or was the result of disease or injury during service, nor provide a clear opinion as to whether hypertension was aggravated by his service-connected DMII.

In June 2014, a VA examiner provided an opinion linking hypertension to the Veteran's presumed in-service exposure to Agent Orange.  In March 2016, the AOJ obtained clarification because the examiner did not provide any rationale for the opinion.  The March 2016 opinion discussed, and rejected, several theories of service connection, but did not discuss whether the claimed disability was related to Agent Orange exposure.  

A September 2016 opinion rejected the theory that the claimed disability was related to Agent Orange exposure.  The opinion noted that it is biologically plausible that Agent Orange exposure can cause hypertension, and the epidemiologically literature is not uniformly negative, but the evidence does not meet the preponderance of evidence standard.  The examiner stated that because VA did not list hypertension as a presumptive condition, it is less likely than not that the Veteran's hypertension is the result of his in-service Agent Orange exposure.

The Veteran is presumed to have been exposed to herbicide agents as a result of his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014).  Service connection is presumed for listed diseases becoming manifested in veterans exposed to herbicide agents in Vietnam.  38 U.S.C.A. § 1116(a) (West 2014).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agents and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2014).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide agent exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  See Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vientam-army-chemical-corps.asp.

Previous studies have also suggested an association.  See Cypel Y, Kang H. Mortality patterns of Army Chemical Corps Veterans who were occupationally exposed to herbicides in Vietnam. Ann Epidemiol 2010; 20:339-346. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Lees PS, Yates K, Matanoski GM.  Health status of Army Chemical Corps Vietnam Veterans who sprayed defoliant in Vietnam. Am J Ind Med 2006;49:875-884. Kang HK, Dalager NA, Needham LL, Patterson DG Jr., Matanoski GM, Kanchanaraksa S, Lees PS.  U.S. Army Chemical Corps Vietnam Veterans health study: Preliminary results. Chemosphere 2001; 43:943-949. Dalager NA, Kang HK. Mortality among Army Chemical Corps Vietnam Veterans. Am J Ind Med 1997;31:719-726. Thomas TL, Kang HK. Mortality and morbidity among Army Chemical Corps Vietnam Veterans: A preliminary report. Am J Ind Med 1990;18:665-673.  See more at: http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.pat58Q3q.dpuf.

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

Given the scientific and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current hypertension is a result of his exposure to herbicide agents in Vietnam.

Supraventricular or valvular pulmonic stenosis

The Veteran also contends that supraventricular or valvular pulmonic stenosis was caused by his presumed in-service herbicide exposure or is secondary to DMII.

The Veteran has been provided notice required by the Veterans Claims Assistance Act; there is no indication of additional evidence that would have a reasonable possibility of substantiating the claim, and he has been afforded an adequate examination.  No further notice or assistance is required.  Cf. 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Secondary service connection is provided for disability that is proximately caused or aggravated by a service connected disability.  38 C.F.R. § 3.310(a), (b) (2016).

The Veteran has a diagnosis of pulmonary valve stenosis; thus a current disability is shown.  A January 2012 examiner discounted herbicide agent exposure as a cause for this disability but the examiner did not provide a clear opinion with respect to whether the disability otherwise had its onset during service or was the result of disease or injury during service.  The examiner also did not provide an opinion as to whether the pulmonic stenosis was caused or aggravated by service-connected DMII or hypertension.

In June 2014, a VA examiner provided an opinion linking the supraventricular pulmonic stenosis to his presumed in-service exposure to Agent Orange.  The RO sought to obtain clarification; because there was no rationale for the favorable opinion.  A March 2016 opinion rejected service-connection theories; but did not discuss whether the disability was related to herbicide exposure.  

The examiner noted that there was no pathophysiologically plausible way to relate the stenosis to diabetes, either in causation or in aggravation, but did not provide a rationale.  The Board's most recent remand was in order to obtain the missing opinion and rationale regarding a possible herbicide cause for the stenosis.

A September 2016 opinion rejected the theory of herbicide exposure causing the claimed disability.  The examiner noted that review of the toxicologic and epidemiologic literature concerning health consequences of Agent Orange exposure was found in the report "Veterans and Agent Orange" by the Health and Medicine Division (formerly the Institute of Medicine) of The National Academies.  The examiner explained that the report discussed pulmonic stenosis only in the context of congenital birth defects in children of veterans exposed to Agent Orange, and not in subsequent development of pulmonic stenosis in veterans.  The examiner concluded that there was little or no evidence for an association with Agent Orange.  

The examiner added with regard to direct service connection, there was no documentation in the service treatment records of any exposure, event, or injury for which a biologically plausible connection with pulmonic stenosis can be established, and that it was less likely than not that the Veteran's pulmonic stenosis is the result of his in-service Agent Orange exposure.

The September 2016 opinion noted that there was no documentation in the record of exposure, event or injury to connect it with the Veteran's pulmonic stenosis.  The absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case; there is no evidence linking the claimed stenosis directly to a disease or injury in service.  The Veteran has not reported in service symptoms or claimed that the disability was directly incurred in service.  Similarly, there is no evidence that the now service connected hypertension caused or aggravated the supraventricular or valvular pulmonic stenosis.

The Veteran's contention that herbicides or DMII caused the supraventricular or valvular pulmonic stenosis is insufficient to establish such a connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to indicate that the claimed condition may be related to service).  The favorable medical opinion is of little probative value, because of the absence of a rationale.  The subsequent negative opinions are of more probative weight, because the examiner did provide a rationale that was consistent with the history.  The causes of the pulmonic stenosis involve complex medical questions.  As a lay person, the Veteran's opinions as to these causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2016)

In sum, the preponderance of the evidence is against the grant of service connection for supraventricular or valvular pulmonic stenosis.  Reasonable doubt does not arise and the appeal as to that issue is denied.


ORDER

Service connection for hypertension is granted.

Service connection for supraventricular or valvular pulmonic stenosis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


